 



Exhibit 10.2
NONQUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT is entered into as of July 5, 2006, by and between New
Horizons Worldwide, Inc., a Delaware corporation (the “Company”), and Mark A.
Miller (the “Optionee”).
WITNESSETH:
     WHEREAS, the Company maintains the New Horizons Worldwide, Inc. Omnibus
Equity Plan (the “Plan”) for the benefit of eligible participants therein; and
     WHEREAS, the Committee is currently charged with administering the Plan;
and
     WHEREAS, the Committee has determined that the Optionee, as a person
eligible to receive awards under the Plan, should be granted nonqualified stock
options to acquire Shares under the Plan upon the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, the Company and the Optionee hereby agree as follows:
     1. Definitions.
          (a) The following terms shall have the meanings set forth below
whenever used in this instrument:
               (i) The word “Act” shall mean the federal Securities Act of 1933,
as amended.
               (ii) The word “Agreement” shall mean this instrument as
originally executed and as it may later be amended.
               (iii) The word “Company” shall mean New Horizons Worldwide, Inc.,
a Delaware corporation, and any successor thereto which shall maintain the Plan.

 



--------------------------------------------------------------------------------



 



               (iv) The word “Disability” or “Disabled” shall have the meaning
provided to it in the Optionee’s Employment Agreement with the Company, or if
none, it shall mean the Optionee’s inability, due to a mental or physical
condition, to perform services for the Company and/or an Affiliate substantially
consistent with past practice, as determined by the Committee pursuant to
written certification of such condition from a physician acceptable to the
Committee.
               (v) The word “Employee” shall mean any person who is an employee
of either the Company or any Affiliate.
               (vi) The words “Fair Market Value” means, in respect of a Share,
its fair market value as determined in the reasonable judgment of the Committee
at any time.
               (vii) The word “Option” shall mean the right and option to
purchase Shares pursuant to the terms of this Agreement.
               (viii) The words “Option Exercise Date” shall mean the date the
Optionee exercises the Option by performing the acts described in Section 7
hereof.
               (ix) The word “Optionee” shall mean the person to whom the Option
has been granted pursuant to this Agreement.
               (x) The words “Personal Representative” shall mean, following the
Optionee’s death, the person who shall have acquired, by will or by the laws of
descent and distribution, the right to exercise the Option.
               (xi) The word “Plan” shall mean the New Horizons Worldwide, Inc.
Omnibus Equity Plan, as it was originally adopted and as it may later be
amended.

2



--------------------------------------------------------------------------------



 



               (xii) The word “Spread” shall mean, as of the Option Exercise
Date, an amount equal to the excess, if any, of the Fair Market Value of a Share
in respect of which the Option is exercised over the Option Exercise Price.
               (xiii) The word “Transferee” shall mean the person or entity to
whom rights to acquire Shares pursuant to the exercise of the Option shall have
been transferred pursuant to Section 11 hereof.
          (b) The following terms when used in the Agreement shall have the
meanings given them in the Plan: “Affiliate;” “Board;” “Code;” “Committee;”
“Consent;” “Family Members;” “Option Exercise Price;” “Shares.”
          (c) The term “Change in Control” shall have the meaning given to it in
the Optionee’s Employment Agreement with the Company.
     2. Grant of Nonqualified Option. Effective as of the date of this
Agreement, the Company grants to the Optionee, upon the terms and conditions set
forth hereinafter, the right and option to purchase all or any lesser whole
number of an aggregate of Two Hundred Sixty Three Thousand (263,000) Shares at
an Option Exercise Price of $0.80 per Share, which the Committee and the
Optionee believe to be the Fair Market Value of a Share as of the date hereof.
The Option shall for all purposes be a nonqualified stock option subject to the
federal income tax treatment described in Section 1.83-7 of the Federal Income
Tax Regulations. Both the Company and the Optionee shall, on their respective
federal income tax returns, report any transaction relating to the Option in a
manner consistent with the preceding sentence.
     3. Term of Option. Except as otherwise provided herein, the term of the
Option shall be for a period of ten (10) years from the date hereof, and the
Option shall expire at the close of regular business hours at the Company’s
principal executive office (currently located

3



--------------------------------------------------------------------------------



 



at 1900 S. State College Blvd., Suite 200, Anaheim, CA 92806) on the last day of
the term of the Option, or, if earlier, on the applicable expiration date
provided for in Sections 5, 6 and 7 hereof.
     4. Exercise Dates. Except as otherwise provided herein, the Optionee shall
be entitled to exercise the Option with respect to the number of Shares
indicated below on or after the date indicated opposite such number below:

                Initial and Additional   Total Shares with     Number of Shares
with   Respect to Which   Date Beginning Respect to Which the   the Option May  
on Which Option Option May be Exercised   be Exercised   May be Exercised
87,666.66 Shares
  87,666.66     July 5, 2007
87,666.67 Shares
  175,333.33     July 5, 2008
87,666.67 Shares
  263,000     July 5, 2009

Except as provided in Sections 5 and 6 hereof, the Option may not be exercised
at any time unless the Optionee shall be an Employee at such time.
     5. Termination of Employment, Etc. So long as the Optionee shall continue
to be an Employee, the Option shall not be affected by (a) any temporary leave
of absence approved in writing by the Company or an Affiliate, or (b) any change
of duties or position (including transfer to or from an Affiliate). If the
Optionee ceases to be an Employee for any reason other than death or Disability,
the Option may be exercised only to the extent of the purchase rights, if any,
which, pursuant to Section 4 hereof, existed as of the date the Optionee ceases
to be an Employee and which have not theretofore been exercised; provided,
however, that the Committee may in its absolute discretion determine (but shall
not be under any obligation to determine) that such purchase rights shall be
deemed to include additional Shares which are subject to the Option. Except as
provided in Section 6 below, upon an Optionee’s ceasing to be an Employee, such
purchase rights shall in any event terminate upon the earlier of

4



--------------------------------------------------------------------------------



 



either (a) three (3) months after the date the Optionee ceased to be an Employee
(one (1) year after the date the Optionee ceased to be an Employee if the
Optionee dies or becomes Disabled within three (3) months after ceasing to be an
Employee), or (b) the last day of the term of the Option. Notwithstanding the
preceding provisions of this Section 5, unless the Committee shall otherwise
determine, upon the commission by the Optionee of a material breach of his
obligations under any agreement with the Company or any Affiliate, the
Optionee’s right to purchase Shares pursuant to the exercise of the Option shall
terminate.
     6. Optionee’s Death or Disability. If, while the Optionee is an Employee,
the Optionee dies or becomes Disabled, the Optionee or the Optionee’s Personal
Representative may immediately exercise the Option with respect to all of the
Shares subject to the Option which have vested pursuant to Section 4 hereof and
which are scheduled to vest during the twelve (12) months following such death
or Disability. The Option shall in any event terminate upon the earlier of
either (a) the first anniversary of the date the Optionee ceased to be an
Employee as a result of death or Disability; or (b) the last day of the term of
the Option.
     7. Change in Control. Notwithstanding the provisions of Section 4 hereof,
in connection with a Change in Control, the Optionee shall have the immediate
and nonforfeitable right to exercise the Option with respect to all Shares
covered by the Option. The Optionee shall be entitled to exercise the Option as
provided in the immediately preceding sentence regardless of whether the
surviving corporation in any merger or consolidation shall adopt and maintain
the Plan. In the event the Option becomes exercisable pursuant to this
Section 7, the Company shall notify the Optionee of his right to exercise the
Option. Upon a Change in Control, the Option, to the extent not exercised, shall
terminate unless the surviving corporation assumes the Option.

5



--------------------------------------------------------------------------------



 



     8. Adjustment Upon Changes in Capitalization. The number of Shares which
may be purchased upon exercise of an Option and the Option Exercise Price shall
be appropriately adjusted as the Committee may determine for any change after
the date of the Agreement in the number of issued Shares resulting from the
subdivision or combination of Shares or other capital adjustments, or the
payment of a stock dividend, or other change in the Shares effected without
receipt of consideration by the Company; provided, that any fractional Shares
resulting from any such adjustment shall be eliminated. Adjustments under this
Section 8 shall be made by the Committee, whose determination as to the
adjustments to be made, and the extent thereof, shall be final, binding and
conclusive.
     9. Exercise of Option. The Option may be exercised by delivering to the
Chairman, Vice Chairman or Chief Financial Officer of the Company at the then
principal office address of the recipient officer, a completed Notice of
Exercise of Option (obtainable from the Chief Financial Officer of the Company)
setting forth the number of Shares with respect to which the Option is being
exercised. Such Notice shall be accompanied by payment in full for the Shares,
unless other arrangements satisfactory to the Committee for prompt payment of
such amount are made. Payment of the Option Exercise Price may be made in any
manner permitted by the Plan, subject to the consent of the Committee as
applicable. With the consent of the Committee, the Optionee may effect a
cashless exercise of the Option as described in the Plan. With the consent of
the Committee in its sole discretion, payment for Shares acquired upon exercise
of the Option may be made by delivery to the Company of an assignment of a
sufficient amount of the proceeds from the sale of Shares acquired upon exercise
of the Option to pay for all or some of the Shares acquired upon exercise of the
Option and an authorization to the broker or selling agent to pay that amount to
the Company, which sale shall be made at the Optionee’s

6



--------------------------------------------------------------------------------



 



direction on the Option Exercise Date; provided, that the Committee may require
the Optionee to furnish an opinion of counsel acceptable to the Committee to the
effect that such delivery would not result in the Optionee incurring any
liability under Section 16 of the Act and does not require any Consent.
     10. Issuance of Share Certificates. Subject to the last sentence of this
Section 10, upon receipt by the Company prior to expiration of the Option of a
duly completed Notice of Exercise of Option accompanied by payment for the
Shares being purchased pursuant to such Notice (and, with respect to any Option
exercised pursuant to Section 11 hereof by someone other than the Optionee,
accompanied in addition by proof satisfactory to the Committee of the right of
such person to exercise the Option), the Company shall deliver to the Optionee,
within thirty (30) days of such receipt, a certificate for the number of Shares
so purchased. The Optionee shall not have any of the rights of a stockholder
with respect to the Shares which are subject to the Option unless and until a
certificate representing such Shares is issued to the Optionee. The Company
shall not be required to issue any certificates for Shares upon the exercise of
the Option prior to (i) obtaining any Consents which the Committee shall, in its
sole discretion, determine to be necessary or advisable, or (ii) the
determination by the Committee, in its sole discretion, that no Consents need be
obtained.
     11. Successors in Interest, Etc. This Agreement shall be binding upon and
inure to the benefit of any successor of the Company and the heirs, estate, and
Personal Representative of the Optionee. A deceased Optionee’s Personal
Representative shall act in the place and stead of the deceased Optionee with
respect to exercising an Option or taking any other action pursuant to this
Agreement. The Option shall not be transferable other than by will or the laws
of descent and distribution, and the Option may be exercised during the lifetime
of the

7



--------------------------------------------------------------------------------



 



Optionee only by the Optionee; provided, that a guardian or other legal
representative who has been duly appointed for such Optionee may exercise the
Option on behalf of the Optionee. Notwithstanding the preceding sentence, with
the consent of the Committee in its sole discretion, the Optionee may transfer
the rights under the Option in respect of some or all of the Shares which are
subject to the Option to a Family Member or a trust for the exclusive benefit of
the Optionee and/or Family Members, or a partnership or other entity affiliated
with the Optionee that may be approved by the Committee. All terms and
conditions of any Option, including provisions relating to the termination of
the Optionee’s employment with the Company and its Affiliates, shall continue to
apply following a transfer made in accordance with this Section 11 and the
Transferee shall have no greater right to exercise the Option than the Optionee
would have in the absence of the transfer. The Option may be exercised by the
Transferee only in accordance with the terms of this Agreement and the
Transferee’s exercise of the Option shall be subject to the Transferee and/or
the Optionee satisfying all of the conditions relating to the exercise of the
Option including, without limitation, provisions concerning payment of the
Option Exercise Price and tax withholding.
     12. Provisions of Plan Control. This Agreement is subject to all of the
terms, conditions, and provisions of the Plan and to such rules, regulations,
and interpretations relating to the Plan as may be adopted by the Committee and
as may be in effect from time to time. In the event and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions, and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.
     13. No Liability Upon Distribution of Shares. The liability of the Company
under this Agreement and any distribution of Shares made hereunder is limited to
the obligations

8



--------------------------------------------------------------------------------



 



set forth herein with respect to such distribution and no term or provision of
this Agreement shall be construed to impose any liability on the Company or the
Committee in favor of any person with respect to any loss, cost or expense which
the person may incur in connection with or arising out of any transaction in
connection with this Agreement.
     14. No Right to Be Employed, Etc. Nothing in this Agreement shall confer
upon the Optionee any right to continue as an Employee, or to serve as a member
of the Board, or to interfere with or limit either the right of the Company or
an Affiliate to terminate his employment at any time or the right of the
stockholders of the Company to remove him as a member of the Board for any
reason or with no reason.
     15. Resale Limitations. The Optionee acknowledges and agrees that (a) the
Shares he may acquire upon exercise of the Option may not be transferred unless
they become registered under the Act or unless the holder thereof establishes to
the satisfaction of the Company that an exemption from such registration is
available, (b) the Company will have no obligation to provide any such
registration or take such steps as are necessary to permit sale of such Shares
without registration pursuant to Rule 144 under the Act or otherwise, (c) at
such time as such Shares may be disposed of in routine sales without
registration in reliance on Rule 144 under the Act, such disposition may be made
only in limited amounts in accordance with all of the terms and conditions of
Rule 144 and (d) if the Rule 144 exemption is not available, compliance with
some other exemption from registration will be required.
     16. Withholding Taxes.
     (a) Whenever Shares are to be delivered pursuant to the exercise of the
Option, the Committee may require as a condition of delivery that the Optionee
remit an amount sufficient to satisfy all federal, state and other governmental
withholding tax requirements

9



--------------------------------------------------------------------------------



 



related thereto. The Company may, as a condition of the exercise of the Option,
deduct from any salary or other payments due to the Optionee, an amount
sufficient to satisfy all federal, state and other governmental withholding tax
requirements related thereto or to the delivery of any Shares under the Plan.
     (b) With the consent of the Committee in its sole discretion, (i) the
Optionee may satisfy all or part of any withholding requirements by delivery of
unrestricted Shares owned by the Optionee for at least one year (or such other
period as the Committee may determine) having a Fair Market Value (determined as
of the date of such delivery) equal to all or part of the amount to be withheld;
provided, that the Committee may require the Optionee to furnish an opinion of
counsel or other evidence acceptable to the Committee to the effect that such
delivery would not result in the Optionee incurring any liability under
Section 16 of the Act and does not require any Consent and/or (ii) the Optionee
may direct that Shares to be issued pursuant to the exercise of the Option be
used to satisfy any withholding obligation; provided, that for purposes of
satisfying any such obligation the value of a Share shall be equal to the Spread
if the Option Exercise Price has not been paid to the Company by the Optionee.
     17. Internal Revenue Code Section 409A. Notwithstanding anything in the
Plan or this Agreement to the contrary, the Option is intended to meet the
requirements for exclusion from coverage under Section 409A of the Code for
nonstatutory stock options not providing for the deferral of compensation and
this Agreement shall be construed and administered accordingly. Without limiting
the foregoing: (1) in the event that the Option Exercise Price is determined not
to reflect the “fair market value” of each Share underlying this Agreement, then
the Option Exercise Price shall be the fair market value of each Share
underlying this Agreement as determined by the Company and in a manner
consistent with

10



--------------------------------------------------------------------------------



 



applicable requirements for exclusion of this Agreement from coverage under
Section 409A of the Code; and (2) in no event shall the Optionee be permitted to
defer compensation relating to the Option (except for the inherent deferral of
recognition of income until the exercise of the Option) under the Plan or
otherwise. Furthermore, in the event that the requirements for exclusion from
coverage under Section 409A of the Code are liberalized, clarified or different
features are made available contingent upon compliance with certain
requirements, the Board may, in its sole and absolute discretion, amend this
Agreement in a manner consistent with those liberalized or clarified
requirements or to permit the Company, the Optionee or both to take advantage of
those different features.
     18. Construction. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement. The use of the singular or plural herein shall not be restrictive as
to number and shall be interpreted in all cases as the context shall require.
The use of the feminine, masculine or neuter pronoun shall not be restrictive as
to gender and shall be interpreted in all cases as the context may require.
     19. Time Periods, Etc. Any action required to be taken under this Agreement
within a certain number of days shall be taken within that number of calendar
days; provided, however, that if the last day for taking such action falls on a
weekend or a holiday, the period during such action may be taken shall be
automatically extended to the next business day. If the day for taking any
action, or on which any action may be taken, under this Agreement falls on a
weekend or a holiday, such action may be taken on the next business day.
     20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and any applicable federal
law.

11



--------------------------------------------------------------------------------



 



     21. Notices. Except as otherwise expressly provided herein, all notices
hereunder shall be in writing and delivered or mailed by registered or certified
mail, return receipt requested, or by private, overnight delivery services (such
as Federal Express) as follows:
If to the Company:
New Horizons Worldwide, Inc.
1900 S. State College Blvd.
Suite 200
Anaheim, California 92806
Attention: Chief Financial Officer
If to the Optionee:
Last address set forth on the records
of the Company or its Affiliates
or at such other address as either party may hereafter designate by giving
notice to the other party as set forth above.
     22. Further Assurances. From time to time after the exercise of an Option,
either party, upon request of the other and without further consideration, shall
execute and deliver to the requesting party any document or instrument, and
shall take any other action as may be reasonably requested, to give effect to
the exercise of the Option and the terms of this Agreement.
(Signature Page Follows)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer, and the Optionee has hereunto set his
hand, all as of the day and year first above written.

            NEW HORIZONS WORLDWIDE, INC.
(the “Company”)
      By:   /s/ Curtis Lee Smith, Jr.         Its:  Chairman                   
  /s/ Mark A. Miller       (the “Optionee”)           

13